Dismissed and Memorandum Opinion filed November 2, 2006







Dismissed
and Memorandum Opinion filed November 2, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00950-CR
____________
 
LARRY EUGENE THOMPSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County, Texas
Trial Court Cause No. 698156
 

 
M E M O R A N D U M   O P I N I O N
On
November 7, 1996, the trial court entered a judgment in trial court cause
number 698156, adjudicating appellant=s guilt of the offense of possession
of cocaine, and sentenced appellant to 40 years= confinement in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a notice
of appeal, and the appeal was assigned to the First Court of Appeals. 




On
February 26, 1998, the First Court of Appeals issued an opinion in appellate
case number 01-96-01368-CR, styled Larry Eugene Thompson v. The State of
Texas, affirming the conviction.  See Thompson v. State, 1998 WL
80404 (Tex. App.BHouston [1st Dist.] Feb. 26, 1998, no pet.).  Mandate issued
on June 24, 1998.
On
October 16, 2006, appellant filed an AOut of Time Notice of Appeal/guilty
plea@ from the same trial court judgment. 
The appeal was assigned to this court and given new appellate cause number
14-06-00950-CR.
The
judgment of February 26, 1998, is final.  Exclusive post-conviction
jurisdiction of the case has passed to the Texas Court of Criminal Appeals in
accordance with article 11.07 of the Texas Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005).
Accordingly,
we dismiss the appeal for lack of jurisdiction.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 2, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)